 



Exhibit 10.2

EXECUTION COPY
FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
(2006)
     This First Amendment dated as of February 1, 2008 to be effective as of
December 26, 2007 (this “First Amendment”) to the Note Purchase Agreement dated
as of December 7, 2006 (the “Note Purchase Agreement”) is between Modine
Manufacturing Company, a Wisconsin corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).
RECITALS:
     A. The Company and the Noteholders are parties the Note Purchase Agreement
pursuant to which the Company issued the $50,000,000 5.68% Senior Notes,
Series A, due December 7, 2017 and the $25,000,000 5.68% Senior Notes, Series B,
due December 7, 2018 (collectively, the “Notes”).
     B. The Company has requested that the Noteholders agree to certain
amendments to the Note Purchase Agreement as set forth below and the Company and
the Noteholders now desire to amend the Note Purchase Agreement in the respects,
but only in the respects, set forth in this First Amendment.
     C. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.
     D. All requirements of law have been fully complied with and all other acts
and things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders do hereby agree as follows:
SECTION 1. CONSENTS AND AMENDMENTS.
     Effective as of December 26, 2007 upon the full and complete satisfaction
of the conditions precedent to the effectiveness of this First Amendment as set
forth in Section 3.1 hereof, the Company and the Noteholders agree that the Note
Purchase Agreement is amended as follows:
     1.1 The definition of “Consolidated EBIT” in Schedule B to the Note
Purchase Agreement is amended in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



     “Consolidated EBIT” means, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Earnings for such
period plus (b) to the extent deducted in determining Consolidated Net Earnings
for such period, (i) Consolidated Interest Expense, (ii) federal, state, local
and foreign income tax expense and franchise tax expense paid or accrued during
such period, determined on a consolidated basis in accordance with GAAP,
(iii) non-cash stock option expense for such period, determined on a
consolidated basis in accordance with GAAP, (iv) non-cash charges which are
unusual, non-recurring or extraordinary, determined on a consolidated basis,
(v) Restructuring Charges incurred prior to the end of the Company’s fiscal year
ending March 31, 2010 not exceeding, in the aggregate through the end of such
fiscal year, $25,000,000, and (vi) non-cash expense incurred directly as a
result of mandatory changes to significant accounting policies which are
mandated by the Financial Accounting Standards Board, determined on a
consolidated basis in accordance with GAAP, minus (c) to the extent included in
determining Consolidated Net Earnings for such period, non-cash gains which are
unusual, non-recurring or extraordinary, determined on a consolidated basis, in
each case for such period; provided, however, that the Consolidated Net
Earnings, Consolidated Interest Expense, income tax expense, franchise tax
expense, non-cash stock option expense, unusual, non-recurring or extraordinary
non-cash charges or gains and non-cash expense incurred directly as a result of
mandatory changes to significant accounting policies of any Person acquired by
the Company or any Subsidiary during such period that accrue prior to the date
such Person becomes a Subsidiary or is merged into or consolidated with or
otherwise acquired by the Company or any Subsidiary, shall be included in
calculating Consolidated EBIT, on a pro forma basis as if such acquisition had
been consummated on the first day of such period.
     1.2 The proviso in the definition of “Consolidated EBITDA” on Schedule B to
the Note Purchase Agreement is amended in its entirety to read as follows:
     “provided, however, that the Consolidated Net Earnings, Consolidated
Interest Expense, income tax expense, franchise tax expense, non-cash stock
option expense, unusual, non-recurring or extraordinary non-cash charges or
gains, non-cash expense incurred directly as a result of mandatory changes to
significant accounting policies, depreciation and amortization of any Person
acquired by the Company or any Subsidiary during such period that accrue prior
to the date such Person becomes a Subsidiary or is merged into or consolidated
with or otherwise acquired by the Company or any Subsidiary, shall be included
in calculating Consolidated EBITDA, on a pro forma basis as if such acquisition
had been consummated on the first day of such period.”
     1.3 The definition of “SWAP Contract” on Schedule B to the Note Purchase
Agreement is amended by amending the proviso at the end thereof to read as
follows:
     “provided, however, that any transactions that would otherwise be included
under clauses (a) or (b) above shall not be so included if entered into in the
ordinary course of business of the Company or a Subsidiary for the purposes of
hedging a risk exposure of the Company or a Subsidiary and not for speculative
purposes.”

- 2 -



--------------------------------------------------------------------------------



 



     1.4 A definition of “Restructuring Charges” is added to Schedule B to the
Note Purchase Agreement to read as follows:
     “Restructuring Charges” means certain cash charges related to the Company’s
restructuring program announced on or about January 31, 2008 only insofar as
such charges specifically relate to the following categories of expense:
severance, retained restructuring consulting, equipment transfer, employee
outplacement, environmental services, and employee insurance continuation.
     1.5 Section 7.1 of the Note Purchase Agreement is amended by re-lettering
clause (f) thereof as clause (g), and adding new clause (f) thereto, such clause
(f) to read as follows:
     “(f) Amendments to Other Agreements - promptly upon the execution and
delivery thereof, notice of any waiver, consent, modification or amendment of or
to the Credit Agreement or the 2005 Note Purchase Agreement, together with a
copy of the documentation relating thereto; and”
     1.6 New Section 8.8 is added to the Note Purchase Agreement, such
Section 8.8 to read as follows:
     “Section 8.8. Supplemental Interest. In addition to the interest accruing
on the Notes as provided in the Notes, the Company agrees to pay to each holder
of a Note supplemental interest (the “Supplemental Interest”) for the period
beginning on April 1, 2008 and ending on June 30, 2009 at the rate of 0.35% per
annum on the outstanding principal balance of the Notes held by such holder. The
Supplemental Interest with respect to each Note shall be computed on the same
basis as interest on such Note is computed (i.e., on a basis of a 360-day year
of 30-day months) and shall be paid semi-annually in arrears on the same dates
upon which interest is payable on such Note. The Supplemental Interest shall be
considered to be part of the “interest” accruing and due any payable upon the
Notes for the purposes of Section 11(b) and the other provisions of this
Agreement.”
     1.7 Section 10.1 of the Note Purchase Agreement is amended in its entirety
to read as follows:
     “Section 10.1. Limitations on Consolidated Total Debt” The Company will not
permit as of the last day of each fiscal quarter the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDA for the four consecutive fiscal quarters
then most recently ended, to exceed 3.00 to 1.0.”
     1.8 Section 10.3 of the Note Purchase Agreement is amended its entirety to
read as follows:
     “Section 10.3 Interest Expense Coverage Ratio. The Company will not permit,
at the end of any fiscal quarter set forth below, the ratio of (a) Consolidated
EBIT for the period of the four consecutive fiscal quarters ended with such
fiscal quarter, to (b) Consolidated Interest Expense for the period of the four
consecutive fiscal quarters ended with such fiscal quarter, to be less than the
amount set forth in the table below for such fiscal quarter:

- 3 -



--------------------------------------------------------------------------------



 



          Minimum Interest Fiscal Quarter   Expense Coverage Ratio
Any fiscal quarters ending on or before March 31, 2008
  2.50 to 1.00
Fiscal quarter ending on June 30, 2008
  2.00 to 1.00
Fiscal quarter ending on September 30, 2008 or December 31, 2008
  1.75 to 1.00
Fiscal quarter ending on March 31, 2009 or June 30, 2009
  2.25 to 1.00
Any fiscal quarter ending after June 30, 2009
     2.50 to 1.00”

     1.9 Section 10.6(a) of the Note Purchase Agreement is amended in its
entirety to read as follows:
     “(a) any Subsidiary may sell substantially all its assets if such sale is
permitted under Section 10.5(c) of this Agreement; and any Subsidiary may merge
or consolidate with or into the Company or any Wholly-owned Subsidiary so long
as in (i) any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation and (ii) in any merger or
consolidation involving a Wholly-owned Subsidiary (and not the Company), the
Wholly-owned Subsidiary shall be the surviving or continuing corporation or
limited liability company;”
     1.10 Section 11(f) of the Note Purchase Agreement is amended in its
entirety to read as follows:
     “(f) (i) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Debt in an aggregate outstanding principal amount of at least $20,000,000
or of any mortgage, indenture or other agreement relative thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared (or one or more Persons are entitled to declare
such Debt to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Significant Subsidiary has become obligated
to purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $20,000,000, or (y) one or more Persons have the right to require the
Company or any Significant Subsidiary so to purchase or repay such Debt; or”
     1.11 The Company is negotiating the terms of a purchase agreement pursuant
to which the Company’s Wholly-owned Subsidiary Thermacore, Inc. will sell
substantially all of its assets, including the stock of Thermal Corp. (the
“Thermacore Sale”). The Noteholders hereby agree to execute and deliver a
release of the Subsidiary Guaranty with respect to Thermal Corp.

- 4 -



--------------------------------------------------------------------------------



 



in the form attached to this First Amendment as Exhibit A upon consummation of
the Thermacore Sale in compliance with Section 10.5 of the Note Purchase
Agreement provided that the Company is entitled to obtain such release under
Section 2.2(c) of the Note Purchase Agreement.
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     2.1 To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:
     (a) this First Amendment has been duly authorized, executed and delivered
by it and this First Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
     (b) the Note Purchase Agreement, as amended by this First Amendment,
constitutes the legal, valid and binding obligations, contracts and agreements
of the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
     (c) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A)(1) violate
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, including without
limitation the Credit Agreement or 2005 Note Purchase Agreement, or (B) result
in a breach or constitute (alone or with due notice or lapse of time or both) a
default under, or require any consent or approval under, any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 2.1(c);
     (d) except as set forth on the Disclosure Schedule attached to this First
Amendment, all the representations and warranties contained in Section 5 of the
Note Purchase Agreement are true and correct in all material respects with the
same force and effect as if made by the Company on and as of the date hereof;
     (e) after giving effect to the amendments to the Note Purchase Agreement
contained in this First Amendment, no Default or Event of Default shall be in
existence; and

- 5 -



--------------------------------------------------------------------------------



 



     (f) neither the Company nor any of its Subsidiaries has paid or agreed to
pay, and neither the Company nor any of its Subsidiaries will pay or agree to
pay, any fees or other consideration for the amendments described in
Section 3.1(c) below except as set forth in such amendments.
SECTION 3. CONDITIONS TO EFFECTIVENESS.
     3.1 This First Amendment shall not become effective until, and shall become
effective when, each and every one of the following conditions shall have been
satisfied:
     (a) executed counterparts of this First Amendment, duly executed by the
Company, each Subsidiary Guarantor and the holders of at least 51% of the
outstanding principal of the Notes, shall have been delivered to the
Noteholders;
     (b) each holder shall have received payment of the amendment fee due such
holder as provided in Section 4.1 hereof;
     (c) the Noteholders shall have received evidence satisfactory to them that
an amendment to the Credit Agreement and the 2005 Note Agreement, each in form
and substance satisfactory to the Noteholders, shall have been duly executed and
delivered by the Company and the required other parties and shall be in full
force and effect;
     (d) the representations and warranties of the Company set forth in
Section 2 hereof shall be true and correct on the date of the effectiveness of
this First Amendment; and
     (e) the Noteholders shall have received a copy of the resolutions of the
Board of Directors of the Company authorizing the execution, delivery and
performance by the Company of this First Amendment, certified by its Secretary
or an Assistant Secretary.
Upon receipt of all of the foregoing, this First Amendment shall become
effective as of December 26, 2007.
SECTION 4. AMENDMENT FEE; PAYMENT OF NOTEHOLDERS’ COUNSEL FEES AND EXPENSES.
     4.1 In consideration of the execution and delivery by the Noteholders of
this First Amendment, the Company agrees to pay to each holder of a Note an
amendment fee in an amount equal to .075% of the outstanding principal amount of
the Notes held by such holder.
     4.2 The Company agrees to pay upon demand, the reasonable fees and expenses
of Schiff Hardin LLP, counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment.

- 6 -



--------------------------------------------------------------------------------



 



SECTION 5. REAFFIRMATION.
     Each Subsidiary Guarantor, by its consent hereto, ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Subsidiary Guaranty. Each Subsidiary Guarantor, by its consent hereto,
consents to the terms and conditions of this First Amendment and reaffirms its
obligations and liabilities under or with respect to the Note Purchase Agreement
as amended by this First Amendment. Each Subsidiary Guarantor, by its consent
hereto, acknowledges that the Subsidiary Guaranty remains in full force and
effect and is hereby ratified and confirmed. Without limiting the generality of
the foregoing, each Subsidiary Guarantor, by its consent hereto, agrees and
confirms that the Subsidiary Guaranty continues to guaranty the obligations
arising under or in connection with the Note Purchase Agreement as amended by
this First Amendment.
SECTION 6. MISCELLANEOUS.
     6.1 This First Amendment shall be construed in connection with and as part
of each of the Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect. Notwithstanding anything contained in the
Amendment Memorandum, dated January, 2008, relating to this First Amendment (the
“Memorandum”), no provisions contained in the Memorandum that purport to create
agreements by any holder shall be binding upon, or create any obligation by, any
holder. The Company and the Subsidiary Guarantors acknowledge and agree that no
holder is under any duty or obligation of any kind or nature whatsoever to grant
the Company any additional amendments or waivers of any type, whether or not
under similar circumstances, and no course of dealing or course of performance
shall be deemed to have occurred as a result of the amendments herein.
     6.2 Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Purchase Agreement without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.
     6.3 The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
     6.4 This First Amendment shall be governed by and construed in accordance
with New York law.
     6.5 The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.
* * * * *

- 7 -



--------------------------------------------------------------------------------



 



                  MODINE MANUFACTURING COMPANY    
 
           
 
  By:   /s/ David B. Rayburn    
 
           
 
  Name:   David B. Rayburn    
 
  Title:   President and Chief Executive Officer    
 
                THERMACORE, INC.    
 
           
 
  By:   /s/ Bradley C. Richardson    
 
           
 
  Name:   Bradley C. Richardson    
 
  Title:   Vice President and Assistant Treasurer    
 
                THERMAL CORP.    
 
           
 
  By:   /s/ Dean R. Zakos
 
   
 
  Name:   Dean R. Zakos    
 
  Title:   Vice President and Secretary    
 
                MODINE, INC.    
 
           
 
  By:   /s/ William K. Langan
 
   
 
  Name:   William K. Langan    
 
  Title:   President and Treasurer    
 
                MODINE JACKSON, INC.    
 
           
 
  By:   /s/ Bradley C. Richardson
 
   
 
  Name:   Bradley C. Richardson    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO:    
 
        THE PRUDENTIAL INSURANCE COMPANY
     OF AMERICA    
 
       
By:
  /s/ Anthony Coletta    
 
        Name: Anthony Coletta     Title:   Vice President    
 
        GIBRALTAR LIFE INSURANCE CO., LTD.    
 
       
By:
  Prudential Investment Management (Japan), Inc. as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,
as Sub-Adviser    
 
       
By:
  /s/ Anthony Coletta    
 
        Name: Anthony Coletta     Title:   Vice President    
 
        PRUDENTIAL RETIREMENT INSURANCE
    AND ANNUITY COMPANY    
 
       
By:
  Prudential Investment Management, Inc.,
as investment manager    
 
       
By:
  /s/ Anthony Coletta    
 
        Name: Anthony Coletta     Title:   Vice President    

 



--------------------------------------------------------------------------------



 



          THE PRUDENTIAL INSURANCE COMPANY, LTD.    
 
       
By:
  Prudential Investment Management (Japan), Inc.
as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,
as Sub-Adviser    
 
       
By:
  /s/ Anthony Coletta    
 
        Name: Anthony Coletta     Title:   Vice President    

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.
AMERICAN MEMORIAL LIFE INSURANCE COMPANY
AMERICAN SECURITY INSURANCE COMPANY
TIME INSURANCE COMPANY
UNION SECURITY INSURANCE COMPANY
SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.
ZURICH AMERICAN INSURANCE COMPANY

         
By:
  Prudential Private Placement Investors, L.P.
(as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.
(as its General Partner)    
 
       
By:
  /s/ Anthony Coletta    
 
        Name: Anthony Coletta     Title:   Vice President    

 



--------------------------------------------------------------------------------



 



          TEACHERS INSURANCE AND ANNUITY
    ASSOCIATION OF AMERICA    
 
       
By:
  /s/ Brian Roelke    
 
        Name: Brian Roelke     Title:   Director    

 



--------------------------------------------------------------------------------



 



          COUNTRY LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Bruce Finks    
 
        Name: Bruce Finks     Title:   VP - Investments    

 



--------------------------------------------------------------------------------



 



          STANDARD INSURANCE COMPANY    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 